This is an appeal from a judgment rendered in favor of Henry Ford against defendant, J. D. Wilson, instituted in the county court of Wichita county to recover upon certain promissory notes and for a foreclosure of chattel mortgage liens upon several horses and a crop of 150 acres of cotton.
Neither the original nor the supplemental petition, which constituted the pleadings upon which plaintiff relied upon the trial, contains any allegation of the value of the property upon which a foreclosure of lien was sought. According to the well-settled rule, if the value of this property exceeded the sum of $1,000, the county court had no jurisdiction of plaintiff's suit.
In the absence of an affirmative showing of jurisdiction of the county court to hear and determine the controversy, the judgment must be reversed, and the cause remanded; and it is so ordered. Ware v. Clark,125 S.W. 618; Stricklin v. Arrington  Carter, 141 S.W. 189.
Reversed and remanded.